DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
The reply filed on 3/28/2022 cancelled claim 16, amended claims 1-7, 10-15, and 17-20, and added new claims 21-23. Claims 1-15, and 17-23 are currently pending herein.
The amendment filed 3/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “an original component of said vehicle” (Claim 19) and “different fasteners” (Claims 21-23).
Applicant is required to cancel the new matter in the reply to this Office Action.
The amendment filed 3/28/2022 is also objected to under See 37 CFR 1.142(b) and MPEP § 821.03 because it introduces claim limitations into claims 1-20 that provide for an invention that is independent or distinct from the invention originally claimed for the following reasons: the added claim limitations as best understood are directed to unelected Fig.7-9B.  The added material which is not supported by the originally elected embodiment is as follows: “removing a plurality of fasteners from a corresponding plurality of manufacturer-provided apertures in said vehicle frame, said fasteners securing a first portion of said vehicle frame to a second portion of said vehicle frame” (Claim 1, line 5-7, and similarly claimed in independent Claims 19 and 20).
Applicant is required to cancel the newly added claim limitations in the reply to this Office Action.
Election/Restrictions
Newly amended claims 1-20 are now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the following limitations as best understood are directed to unelected Fig.7-9B: “removing a plurality of fasteners from a corresponding plurality of manufacturer-provided apertures in said vehicle frame, said fasteners securing a first portion of said vehicle frame to a second portion of said vehicle frame” (Claim 1, line 5-7, and similarly claimed in independent Claims 19 and 20).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 would be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Applicant is advised to remove the portions of the claims directed to the non-elected embodiment in any subsequent amendment filed and to focus claim amendments on elected invention of Fig.12-16.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, and 17-23 have been considered but are not persuasive and moot based on the newly provided claim limitations because the new grounds of rejection do not rely on the same combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments, the objections that remain are detailed below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “original component of said vehicle” (Claim 19), and “different fasteners” (Claims 21-23) must all be shown and labeled or the feature(s) canceled from the claim(s).  Numerous claim terms (e.g., “channel”) are missing from the disclosure as well, and Applicant should in addition to providing numeral labels in the drawings also consider adding the claim limitations to the specification via amendment.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim 1 are objected to because of the following informalities: the limitation “manufacture-provided apertures,” (line 10) should be rewritten as: “manufacturer-provided apertures.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The previous rejections to the claims under 35 USC 112 are withdrawn in light of the amendments, the rejections that remain are detailed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 19, the claim recites the limitations: “an original component of said vehicle” which is unclear and therefore renders the claims indefinite.  The disclosure does not provide adequate support or explanation for this new limitation.  Appropriate correction is required.
Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 21-23, the claim recites the limitations: “different fasteners” which is unclear and therefore renders the claims indefinite.  The disclosure does not provide adequate support or explanation for this new limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis (US 4,084,789) in view of Yee et al. (US PG PUB 2014/0049033 A1).
[Claim 1] Regarding Claim 1, Francis teaches: A method for attaching a leveling system (See, e.g., Fig.1-7) to a vehicle frame (See, e.g., Fig.1-7, 30), said method comprising: 
providing a first jack (See, e.g., Fig.1-7, 10) having an upper portion and a lower portion (See, e.g., Fig.1-7, 10) extendable with respect to said upper portion (See, e.g., Fig.1-7); 
providing a first mounting structure (See, e.g., Fig.1-7, 28) defining a plurality of apertures (See, e.g., Fig.1-7, 34) disposed with respect to one another to facilitate the alignment of said plurality of apertures with said vehicle frame;
providing a second plurality of fasteners (See, e.g., Fig.1-7, 36); coupling said first mounting structure to said first jack (See, e.g., Fig.1-7, 24); 
aligning said plurality of apertures of said first mounting structure with said vehicle frame (See, e.g., Fig.1-7); 
disposing each said fastener of said second plurality of fasteners through a respective one of said apertures of said first mounting structure and said vehicle frame (See, e.g., Fig.1-7); and 
securing said fasteners of said second plurality of fasteners to said first mounting structure and said vehicle frame (See, e.g., Fig.1-7).
Francis fails to explicitly teach: removing a plurality of fasteners from a corresponding plurality of manufacturer-provided apertures in said vehicle frame, said fasteners securing a first portion of said vehicle frame to a second portion of said vehicle frame and aligning said apertures/fasteners of said first mounting structure with said plurality of manufacturer-provided apertures of said vehicle frame.
However, However, Yee teaches a vehicle frame member with manufacturer provided apertures (See, e.g., Yee: Fig.1-6, 80; P[0019]: “The holes 80, 82, and 84 can be formed with various processes, such as drilling or during manufacture of the frame rail sections) and removing a plurality of fasteners (See, e.g., Yee: Fig.1-6, 14) from the corresponding plurality of manufacturer-provided apertures in said vehicle frame said fasteners securing a first portion of said vehicle frame (See, e.g., Yee: Fig.1-6, 6+8) to a second portion of said vehicle frame (See, e.g., Yee: Fig.1-6, 20). 
Yee teaches that it is well known in the art of vehicle design to provide the vehicle frame member with manufacturer provided apertures with removable fasteners for securing/aligning vehicle frame members together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Francis modified with the vehicle frame member having manufacturer provided apertures with removable fasteners for securing/aligning vehicle frame and jack members together such as taught by Yee, for the purpose of conveniently maintaining the fasteners in a securely connected configuration when in use, beneficially allowing a user to detach the system easily and additionally preventing any damage to the vehicle frame section which could occur without the manufacturer provided apertures. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Francis in view of Yee teaches: wherein said step of aligning said apertures of said first mounting structure with said manufacturer-provided apertures of said vehicle frame includes simultaneously abutting a first horizontal surface (See, e.g., Francis: Fig.1-7, 28) of said mounting structure against a bottom surface of said vehicle frame (See, e.g., Francis: Fig.1-7, 30).
[Claim 3] Regarding Claim 3, the combination of Francis in view of Yee teaches: wherein said step of aligning said apertures of said first mounting structure with said manufacturer-provided apertures of said vehicle frame includes simultaneously abutting a first vertical surface (See, e.g., Francis: Fig.1-7, 28) of said mounting structure against a first side surface of said vehicle frame (See, e.g., Francis: Fig.1-7, 30).
[Claim 4] Regarding Claim 4, the combination of Francis in view of Yee teaches: wherein said step of aligning said apertures of said first mounting structure with said manufacturer-provided apertures of said vehicle frame includes simultaneously abutting a second vertical surface (See, e.g., Francis: Fig.1-7, 28) of said mounting structure against a second side surface of said vehicle frame (See, e.g., Francis: Fig.1-7, 30) opposite said first side surface of said vehicle frame (See, e.g., Francis: Fig.1-7).
[Claim 5] Regarding Claim 5, the combination of Francis in view of Yee teaches: wherein said mounting structure includes a first vertical surface defining said plurality of apertures (See, e.g., Francis: Fig.1-7, 28+34).
[Claim 6] Regarding Claim 6, the combination of Francis in view of Yee teaches: wherein said mounting structure includes a planar wall defining said plurality of apertures (See, e.g., Francis: Fig.1-7, 28+34).
[Claim 7] Regarding Claim 7, the combination of Francis in view of Yee teaches: wherein said step of securing said second plurality of fasteners to said first mounting structure and said vehicle frame includes sandwiching said planar wall of said mounting structure between said vehicle frame and a portion of said fasteners (See, e.g., Francis: Fig.1-7).
[Claim 8] Regarding Claim 8, the combination of Francis in view of Yee teaches: wherein said step of coupling said first mounting structure to said first jack includes removably fastening said upper portion of said first jack to said mounting structure (See, e.g., Francis: Fig.1-7, 24).
[Claim 9] Regarding Claim 9, the combination of Francis in view of Yee teaches: wherein said step of coupling said first mounting structure to said first jack includes aligning an aperture of said mounting structure with an aperture of said first jack (See, e.g., Francis: Fig.1-7, 24).
[Claim 10] Regarding Claim 10, the combination of Francis in view of Yee teaches: further comprising urging said mounting structure against a bottom surface of said vehicle frame (See, e.g., Francis: Fig.1-7, 30) before said step of securing said second plurality of fasteners to said first mounting structure and said vehicle frame (See, e.g., Francis: Fig.1-7, 30 in view of Yee: Fig.1-6, 80).
[Claim 11] Regarding Claim 11, the combination of Francis in view of Yee teaches: wherein said step of urging said mounting structure against said bottom surface of said vehicle frame includes extending said lower portion of said first jack from said upper portion of said first jack (See, e.g., Francis: Fig.1-7).
[Claim 12] Regarding Claim 12, the combination of Francis in view of Yee teaches: wherein 
said first mounting structure includes a channel (See, e.g., Francis: Fig.1-7, 28) having an interior surface (See, e.g., Francis: Fig.1-7, 28) that cradles an exterior surface of said vehicle frame (See, e.g., Francis: Fig.1-7, 30), when said apertures of said first mounting structure are aligned with said manufacturer-provided apertures of said vehicle frame (See, e.g., Francis: Fig.1-7 in view of Yee: Fig.1-6, 80); and 
said apertures of said mounting structure extend through said interior surface of said channel (See, e.g., Francis: Fig.1-7).
[Claim 13] Regarding Claim 13, the combination of Francis in view of Yee teaches: wherein said apertures of said first mounting structure extend through said interior surface of said channel along a horizontal axis (See, e.g., Francis: Fig.1-7).
[Claim 14] Regarding Claim 14, the combination of Francis in view of Yee teaches: 
wherein: said first mounting structure includes a first vertical planar wall (See, e.g., Francis: Fig.1-7, 28) said first vertical planar wall being mounted to said first jack when said first mounting structure is coupled to said first jack (See, e.g., Francis: Fig.1-7); 
said first mounting structure includes a first horizontal planar wall (See, e.g., Francis: Fig.1-7, 28) having a first surface (See, e.g., Francis: Fig.1-7, 28) and an opposite second surface (See, e.g., Francis: Fig.1-7), said first surface being disposed to engage a bottom surface of said vehicle frame (See, e.g., Francis: Fig.1-7, 30) and an opposite second surface (See, e.g., Francis: Fig.1-7, 28); said mounting structure includes a second vertical planar wall (See, e.g., Francis: Fig.1-7, 28) extending perpendicularly from said first vertical planar wall (See, e.g., Francis: Fig.1-7); and said second vertical planar wall extends perpendicularly from said second surface of said first horizontal planar wall to provide vertical support to said first horizontal planar wall (See, e.g., Francis: Fig.1-7).
[Claim 15] Regarding Claim 15, the combination of Francis in view of Yee teaches: wherein: said first mounting structure includes a third vertical planar wall (See, e.g., Francis: Fig.1-7, 28) having a first surface facing to engage a side surface of said vehicle frame (See, e.g., Francis: Fig.1-7, 30) and an opposite second surface, and said second vertical planar wall extends perpendicularly from said second surface of said third vertical planar wall (See, e.g., Francis: Fig.1-7).
[Claim 18] Regarding Claim 18, the combination of Francis in view of Yee teaches: wherein said step of aligning said apertures of said first mounting structure with said manufacturer-provided apertures of said vehicle frame includes aligning said at least one of said apertures of said first mounting structure with a first manufacturer-provided aperture formed through a first sidewall of said vehicle frame (See, e.g., Yee: Fig.1-6, 80) and a coaxially aligned second manufacturer-provided aperture formed through a second sidewall of said vehicle frame (See, e.g., Yee: Fig.1-6, 80); and 
said step of disposing said each fastener of said second plurality of fasteners through a respective one of said apertures of said first mounting structure and a respective one of said manufacturer-provided apertures of said vehicle frame includes disposing at least one of said fasteners of said second plurality of fasteners through said aperture of said first mounting structure, said first manufacturer-provided aperture of said vehicle frame, and said second manufacturer-provided aperture of said vehicle frame (See, e.g., Francis: Fig.1-7 in view of Yee: Fig.1-6, 80).
[Claim 19] Regarding Claim 19, Francis teaches: A method for attaching a leveling system (See, e.g., Fig.1-7) to a vehicle frame (See, e.g., Fig.1-7, 30), said method comprising: 
providing a first jack (See, e.g., Fig.1-7, 10) having an upper portion and a lower portion extendable with respect to said upper portion (See, e.g., Fig.1-7, 10); 
providing a first mounting structure (See, e.g., Fig.1-7, 28) defining a plurality of frame mounting apertures (See, e.g., Fig.1-7, 34) arranged with respect to one another to facilitate simultaneous alignment of each of said frame with said vehicle frame (See, e.g., Fig.1-7); 
providing a second plurality of fasteners (See, e.g., Fig.1-7, 36); 
coupling said first mounting structure to said first jack (See, e.g., Fig.1-7, 24); 
aligning each frame mounting aperture of said first mounting structure with said vehicle frame (See, e.g., Fig.1-7) while simultaneously abutting a first horizontal surface of said mounting structure (See, e.g., Fig.1-7, 28) against a bottom surface of said vehicle frame (See, e.g., Fig.1-7, 30) and simultaneously abutting a first vertical surface of said mounting structure (See, e.g., Fig.1-7, 28) against a first side surface of said vehicle frame (See, e.g., Fig.1-7, 30); 
disposing each fastener of said second plurality of fasteners through a respective one of said apertures of said first mounting structure and said vehicle frame (See, e.g., Fig.1-7); and 
securing each fastener of said second plurality of fasteners to said first mounting structure and said vehicle frame (See, e.g., Fig.1-7); and 
wherein said mounting structure includes a first vertical planar wall (See, e.g., Fig.1-7, 28) for mounting to said first jack (See, e.g., Fig.1-7); said mounting structure includes a first horizontal planar wall (See, e.g., Fig.1-7, 28) having a first side including said first horizontal surface (See, e.g., Fig.1-7, 28) and an opposite second side including a second horizontal surface (See, e.g., Fig.1-7, 28); said mounting structure includes a second vertical planar wall (See, e.g., Fig.1-7, 28) extending perpendicularly from said first vertical planar wall (See, e.g., Fig.1-7); and said second vertical planar wall extends perpendicularly from said second horizontal surface of said first horizontal planar wall to provide vertical support to said first horizontal planar wall (See, e.g., Fig.1-7).
Francis fails to explicitly teach: removing a plurality of fasteners from a corresponding plurality of manufacturer-provided apertures in said vehicle frame, said fasteners securing an original component of said vehicle to said vehicle frame 
to facilitate simultaneous alignment of each of said frame mounting apertures with a respective one of said manufacturer-provided apertures of said vehicle frame.
and aligning said apertures/fasteners of said first mounting structure with a plurality of manufacturer-provided apertures of said vehicle frame.
However, However, Yee teaches a vehicle frame member with manufacturer provided apertures (See, e.g., Yee: Fig.1-6, 80; P[0019]: “The holes 80, 82, and 84 can be formed with various processes, such as drilling or during manufacture of the frame rail sections) and removing a plurality of fasteners (See, e.g., Yee: Fig.1-6, 14) from the corresponding plurality of manufacturer-provided apertures in said vehicle frame said fasteners securing a first portion of said vehicle frame (See, e.g., Yee: Fig.1-6, 6+8) to a second portion of said vehicle frame (See, e.g., Yee: Fig.1-6, 20). 
Yee teaches that it is well known in the art of vehicle design to provide the vehicle frame member with manufacturer provided apertures with removable fasteners for securing/aligning vehicle frame members together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Francis modified with the vehicle frame member having manufacturer provided apertures with removable fasteners for securing vehicle frame members and jack together such as taught by Yee, for the purpose of conveniently maintaining the fasteners in a securely connected configuration when in use, beneficially allowing a user to detach the system easily and additionally preventing any damage to the vehicle frame section which could occur without the manufacturer provided apertures. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 20] Regarding Claim 20, Francis teaches: A method for attaching a leveling system (See, e.g., Fig.1-7) to a vehicle frame (See, e.g., Fig.1-7, 30), said method comprising: 
providing a first jack (See, e.g., Fig.1-7, 10) having an upper portion and a lower portion extendable with respect to said upper portion (See, e.g., Fig.1-7, 10); 
providing a first mounting structure (See, e.g., Fig.1-7, 28) defining an aperture (See, e.g., Fig.1-7, 34); 
providing a second fastener (See, e.g., Fig.1-7, 36); aligning said aperture of said first mounting structure with said vehicle frame (See, e.g., Fig.1-7); 
disposing said second fastener through said aperture of said first mounting structure and said vehicle frame (See, e.g., Fig.1-7); and 
securing said fastener to said first mounting structure and said vehicle frame (See, e.g., Fig.1-7); 
removably fastening a first vertical planar wall (See, e.g., Fig.1-7, 28) of said mounting structure to said upper portion of said jack (See, e.g., Fig.1-7, 24); and 
wherein said mounting structure includes a first horizontal planar wall having a first surface (See, e.g., Fig.1-7, 28) for engaging a bottom surface of said vehicle frame (See, e.g., Fig.1-7, 30) and includes an opposite second surface (See, e.g., Fig.1-7, 28); said mounting structure includes a second vertical planar wall (See, e.g., Fig.1-7, 28) extending perpendicularly from said first vertical planar wall (See, e.g., Fig.1-7); and said second vertical planar wall extends perpendicularly from said second surface of said first horizontal planar wall to provide vertical support to said first horizontal planar wall (See, e.g., Fig.1-7).
Francis fails to explicitly teach: removing a fastener from a manufacturer-provided aperture in said vehicle frame, said fastener coupling a first portion of said vehicle frame to a second portion of said vehicle frame aligning said apertures/faster of said first mounting structure with a plurality of manufacturer-provided apertures of said vehicle frame whereby said jack is mounted to said vehicle frame without modifying said vehicle frame.
However, However, Yee teaches a vehicle frame member with manufacturer provided apertures (See, e.g., Yee: Fig.1-6, 80; P[0019]: “The holes 80, 82, and 84 can be formed with various processes, such as drilling or during manufacture of the frame rail sections) and removing a plurality of fasteners (See, e.g., Yee: Fig.1-6, 14) from the corresponding plurality of manufacturer-provided apertures in said vehicle frame said fasteners securing a first portion of said vehicle frame (See, e.g., Yee: Fig.1-6, 6+8) to a second portion of said vehicle frame (See, e.g., Yee: Fig.1-6, 20) whereby said jack is mounted to said vehicle frame without modifying said vehicle frame (See, e.g., Yee: Fig.1-6). 
Yee teaches that it is well known in the art of vehicle design to provide the vehicle frame member with manufacturer provided apertures with removable fasteners for securing/aligning vehicle frame members together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Francis modified with the vehicle frame member having manufacturer provided apertures with removable fasteners for securing/aligning vehicle frame and jack members together such as taught by Yee, for the purpose of conveniently maintaining the fasteners in a securely connected configuration when in use, beneficially allowing a user to detach the system easily and additionally preventing any damage to the vehicle frame section which could occur without the manufacturer provided apertures. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 21/22] Regarding Claim 21/22, the combination of Francis in view of Yee teaches: wherein said fasteners of said plurality of fasteners and said fasteners of said second plurality of fasteners are different fasteners (See, e.g., Francis: Fig.1-7, 36 and See, e.g., Yee: Fig.1-6, 14). 
[Claim 23] Regarding Claim 23, the combination of Francis in view of Yee teaches: wherein said fastener and said second fastener are different fasteners (See, e.g., Francis: Fig.1-7, 36 and See, e.g., Yee: Fig.1-6, 14)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Yee and further in view of Sherman (US 2,747,836).
[Claim 17] Regarding Claim 17, the combination of Francis in view of Yee fails to explicitly teach: wherein: at least one of said apertures of said first mounting structure is an elongated slot.
However, Sherman teaches a similar vehicle leveling system (See, e.g., Sherman: Fig.1-10), with a jack (See, e.g., Sherman: Fig.1-10, 2) wherein apertures includes an elongated slot (See, e.g., Sherman: Fig.1-10, 28) formed in a frame engaging bracket (See, e.g., Sherman: Fig.1-10, 10).
Sherman teaches that it is well known in the art of vehicle leveling systems to provide brackets with elongated slots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Francis in view of Yee modified with elongated slots such as taught by Sherman, for the purpose of conveniently adjusting the bracket for attachment to different size frames when in use, beneficially allowing a user to adjust the system easily, and additionally presenting a neat and concise visual appearance. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M DOLAK/Primary Examiner, Art Unit 3618